Citation Nr: 1634579	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-11 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.
 
2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991 in the United States Army, with subsequent service in the Maryland Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2015 Board hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claims for entitlement to service connection for a right ankle disorder, left ankle disorder, right knee disorder, right shoulder disorder, and seizure disorder, and the claim for special monthly pension, be withdrawn from appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to service connection for a right ankle disorder, left ankle disorder, right knee disorder, right shoulder disorder, and seizure disorder, and the claim for special monthly pension, by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2016 hearing, the Veteran and his authorized representative withdrew from appeal the claims for entitlement to service connection for a right ankle disorder, left ankle disorder, right knee disorder, right shoulder disorder, and seizure disorder, as well as the claim for entitlement to special monthly pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a right ankle disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a left ankle disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a right knee disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a seizure disorder is dismissed.

The appeal as to the claim of entitlement to special monthly pension is dismissed.


REMAND

At the outset, the Veteran must be provided with VCAA notice regarding the methods for substantiating a psychiatric claim related to a personal assault stressor.  He has not been previously supplied with notice in compliance with 38 C.F.R. § 3.304(f)(5) regarding behavioral changes that may constitute credible corroborating evidence of the stressor.

The current service records associated with the claims file appear incomplete.  The service treatment records (STRs) and military personnel records contain several pages indicating service with the Army National Guard through at least 1997, however, it does not appear that full STRs spanning from 1991 to 1997 have been obtained.  Further, the Veteran has contended throughout the appeal, including at the April 2016 hearing, that he underwent emergency surgery at Womack Army Hospital in Fort Bragg for his hemorrhoids while on active duty, however, the current record does not contain these hospitalization or surgical records.

In the Veteran's VA 21-526 claim form, he indicated that he received psychiatric treatment/hospitalization immediately after discharge at Mt. Vernon Hospital in Virginia.  These psychiatric records have not been requested or obtained.  At the April 2016 hearing, the Veteran further testified that he received inpatient psychiatric treatment at Fairfax County Hospital shortly after discharge.  Psychiatric records from this facility are also not of record.

A VA examination is needed to resolve the claim for an acquired psychiatric disorder.  The record contains diagnoses of schizophrenia, diagnosed on VA examination in October 2009, and PTSD, documented in a March 2016 VA treatment note, for example.  Following his period of active duty, service treatment records (STRs) from 1993 document excessive absences, his NGB Form 22 from 1993 documents discharge due to unsatisfactory participation, and STRs from 1997 document depression.  Additionally, the Veteran reports he was a victim of a sexual assault while on active duty.  (See April 2009 VA Form 21-0781, "I keep hearing my cohorts talk about raping a retard. It was me.")  
The October 2009 VA examiner diagnosed current schizophrenia, but only provided opinions relating to "preservice depression."  It is unknown on what basis the examiner found a preexisting condition.  The October 1991 examination conducted on entry into service noted no psychiatric abnormalities, and the remainder of the STRs and personnel records contains no indication of a preexisting condition.  Unless additional service or personnel records indicate otherwise, it appears the Veteran was sound on entry.  A medical opinion should be obtained.

As for the claim for hemorrhoids, current private treatment records document the condition.  The Veteran has provided competent lay contentions of in-service symptoms, including bleeding.  A VA examination has not been provided, and a medical opinion should be obtained.

Accordingly, these claims are REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

Additionally, request from the appropriate service entity any records of hospitalization or surgery from the Womack Army Hospital at Fort Bragg, North Carolina, and associate all such records with the Veteran's electronic claims folder.  

3.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain private psychiatric treatment records from Mt. Vernon Hospital and Fairfax County Hospital from the early 1990s.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including schizophrenia and PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

(A.)  For each psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(B.)  With respect to PTSD, the examiner is first advised that the record contains current documentation of PTSD.  The RO/AMC must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

5.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his hemorrhoids.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must opine on whether the disorder began during active service or is related to any incident of service.  The examiner must consider the Veteran's lay contentions of in-service symptoms of hemorrhoids, including bleeding in service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


